Published CUSIP Number: SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 21, 2007 among WORLD FUEL SERVICES CORPORATION, as Borrowing Agent and a Borrower, WORLD FUEL SERVICES EUROPE, LTD., and WORLD FUEL SERVICES (SINGAPORE) PTE. LTD. each as a Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent and L/C Issuer, REGIONS BANK, COMMERCE BANK, N.A., and WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC and HSBC BANK USA, NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Page ARTICLE I. AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS 2 1.01 Amendment and Restatement 2 1.02 Defined Terms 2 1.03 Other Interpretive Provisions 29 1.04 Accounting Terms 30 1.05 Rounding 30 1.06 Times of Day 30 1.07 Letter of Credit Amounts 30 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 31 2.01 Revolving Loans; Credit Extensions 31 2.02 Borrowings, Conversions and Continuations of Revolving Loans 31 2.03 Letters of Credit 33 2.04 Swing Line Loans 42 2.05 Prepayments 45 2.06 Termination or Reduction of Commitments 46 2.07 Repayment of Loans 47 2.08 Interest 47 2.09 Fees 48 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 48 2.11 Evidence of Debt 49 2.12 Payments Generally; Administrative Agent’s Clawback 49 2.13 Sharing of Payments by Lenders 51 2.14 Joint and Several Obligations 52 2.15 Borrowing Agent 53 2.16 Increase in Commitments 54 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 55 3.01 Taxes 55 3.02 Illegality 57 3.03 Inability to Determine Rates 57 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 58 3.05 Compensation for Losses 59 3.06 Mitigation Obligations; Replacement of Lenders 60 3.07 Survival 60 i ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 61 4.01 Conditions of Initial Credit Extension 61 4.02 Conditions to all Credit Extensions 63 ARTICLE V. REPRESENTATIONS AND WARRANTIES 64 5.01 Organization 64 5.02 Authorization; No Conflict 64 5.03 Validity and Binding Nature 64 5.04 Financial Condition 64 5.05 No Material Adverse Change 65 5.06 Litigation and Contingent Liabilities 65 5.07 Ownership of Properties; Liens 65 5.08 Equity Ownership; Subsidiaries 65 5.09 Pension Plans 65 5.10 Investment Company Act 66 5.11 Regulation U 66 5.12 Solvency, Etc 66 5.13 Environmental Matters 67 5.14 Insurance 68 5.15 Real Property 68 5.16 Information 68 5.17 Intellectual Property 68 5.18 Burdensome Obligations 68 5.19 Labor Matters 68 5.20 No Default 68 ARTICLE VI. AFFIRMATIVE COVENANTS 69 6.01 Reports, Certificates and Other Information 69 6.02 Books, Records and Inspections 72 6.03 Maintenance of Property; Insurance 72 6.04 Compliance with Laws; Payment of Taxes and Liabilities 73 6.05 Maintenance of Existence, Etc 73 6.06 Use of Proceeds 73 6.07 Employee Benefit Plans 74 6.08 Environmental Matters 74 6.09 Further Assurances 74 6.10 Additional Guarantors 74 6.11 Creation or Acquisition of Subsidiaries 75 6.12 OFAC/BSA Provision 75 6.13 WFS Americas 75 6.14 Post-Closing Matters 75 ii ARTICLE VII. NEGATIVE COVENANTS 76 7.01 Debt 76 7.02 Liens 77 7.03 Operating Leases 78 7.04 Restricted Payments 78 7.05 Acquisitions, Sales 78 7.06 Modification of Organizational Documents 79 7.07 Transactions with Affiliates 79 7.08 Unconditional Purchase Obligations 79 7.09 Inconsistent Agreements 79 7.10 Business Activities 80 7.11 Investments 80 7.12 Fiscal Year 81 7.13 Financial Covenants 81 7.14 Cancellation of Debt 81 7.15 Use of Proceeds 82 7.16 Prepayment of Subordinated Debt 82 7.17 Fundamental Changes 82 7.18 Inactive Subsidiaries 82 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 82 8.01 Events of Default 82 8.02 Remedies Upon Event of Default 84 8.03 Application of Funds 85 ARTICLE IX. ADMINISTRATIVE AGENT 86 9.01 Appointment and Authority 86 9.02 Rights as a Lender 86 9.03 Exculpatory Provisions 86 9.04 Reliance by Administrative Agent 87 9.05 Delegation of Duties 87 9.06 Resignation of Administrative Agent 88 9.07 Non-Reliance on Administrative Agent and Other Lenders 89 9.08 No Other Duties, Etc 89 9.09 Administrative Agent May File Proofs of Claim 89 9.10 Collateral and Guaranty Matters 90 9.11 Secured Bank Product Agreements and Secured Hedging Agreements 90 ARTICLE X. MISCELLANEOUS 91 10.01 Amendments, Etc 91 10.02 Notices; Effectiveness; Electronic Communication 92 10.03 No Waiver; Cumulative Remedies 94 iii 10.04 Expenses; Indemnity; Damage Waiver 94 10.05 Payments Set Aside 96 10.06 Successors and Assigns 97 10.07 Register 99 10.08 Treatment of Certain Information; Confidentiality 101 10.09 Right of Setoff 101 10.1 Interest Rate Limitation 102 10.11 Counterparts; Integration; Effectiveness 102 10.12 Survival of Representations and Warranties 102 10.13 Severability 103 10.14 Replacement of Lenders 103 10.15 Governing Law; Jurisdiction; Etc 104 10.16 Waiver of Jury Trial 105 10.17 No Advisory or Fiduciary Responsibility 105 10.18 USA PATRIOT Act Notice 105 SIGNATURES S-1 iv SCHEDULES 1.02(a)Guarantors 1.02(b)Material Subsidiaries 1.02(c)Existing Letters of Credit 2.01Commitments and Applicable Percentages 5.08Equity Ownership; Subsidiaries 5.13Environmental Matters 5.15Real Property 5.19Labor Matters 7.01Existing Debt 7.02Existing Liens 7.11Investments 10.02Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of ARevolving Loan Notice BSwing Line Loan Notice CNote DCompliance Certificate EAssignment and Assumption F-1Parent Guaranty F-2Limited Subsidiary Guaranty F-3Unlimited Subsidiary Guaranty GPledge Agreement HOpinion Matters ISolvency Certificate v SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECONDAMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of December 21, 2007,among WORLD FUEL SERVICES CORPORATION, a Florida corporation (“WFS”), WORLD FUEL SERVICES EUROPE, LTD., a corporation organized and existing under the laws of the United Kingdom (“WFS Europe”), and WORLD FUEL SERVICES (SINGAPORE) PTE. LTD., a corporation organized and existing under the laws of Singapore (“WFS Singapore”, and together with WFS and WFS Europe, each a “Borrower” and collectively the “Borrowers”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. RECITALS WHEREAS, the Borrowers, LaSalle Bank National Association (“LaSalle”) as administrative agent, and the lenders party thereto (the “Existing Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of April 16, 2007 (as amended by First Amendment to Credit Agreement dated October 31, 2007, the “Existing Agreement”). WHEREAS, pursuant to the Agency Resignation and Appointment Letter (as defined in Section 1.02 hereof), LaSalle has resigned effective as of the date hereof as the “Administrative Agent” under and as defined in the Existing Agreement, and Bank of America has been appointed, and has accepted its appointment, as successor Administrative Agent thereunder, with the consent of the Lenders. WHEREAS, certain of the Existing Lenders have assigned all of their interests under the Existing Agreement to Bank of America, N.A., substantially simultaneously with the effectiveness hereof; and WHEREAS, as further provided herein and upon the terms and conditions contained herein, the Lenders and the Administrative Agent have agreed to reallocate the Commitment and Applicable Percentages of each of the Lenders as set forth on Schedule 2.01; and WHEREAS, the Borrowers have requested that the Existing Agreement be further amended and restated to, among other things, extend and increase the aggregate maximum principal amount of the revolving credit facility, add a swing line loan subfacility, and make certain other changes as set forth herein (the “Restatement”), and the Administrative Agent and the Lenders are willing to make such amendments to the Credit Agreement; and In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: 1 ARTICLE I. AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS 1.01Amendment and Restatement.In order to facilitate the Restatement and otherwise to effectuate the desires of the Borrowers, the Administrative Agent and the Lenders: (a)Simultaneously with the date hereof, the parties hereby agree that the Commitments shall be as set forth in Schedule 2.01 and the portion of Loans outstanding under the Existing Agreement shall be reallocated in accordance with such Commitments and the requisite assignments shall be deemed to be made in such amounts by and between the Lenders and from each Lender to each other Lender, with the same force and effect as if such assignments were evidenced by applicable Assignment Agreements (as defined in the Existing Agreement) under the Existing Agreement. Notwithstanding anything to the contrary in Section 15.6 of the Existing Agreement or Section 10.06 of this Agreement, no other documents or instruments, including any Assignment Agreement or any Assignment and Assumption, shall be executed in connection with these assignments (all of which requirements are hereby waived), and such assignments shall be deemed to be made with all applicable representations, warranties and covenants as if evidenced by an Assignment Agreement.On the Closing Date, the Lenders shall make full cash settlement with each other either directly or through the Administrative Agent, as the Administrative Agent may direct or approve, with respect to all assignments, reallocations and other changes in Commitments (as such term is defined in the Existing Agreement) such that after giving effect to such settlements each Lender’s Applicable Percentage shall be as set forth on Schedule 2.01. (b)The Borrowers, the Administrative Agent, and the Lenders hereby agree that upon the effectiveness of this Agreement, the terms and provisions of the Existing Agreement which in any manner govern or evidence the Obligations, the rights and interests of the Administrative Agent and the Lenders and any terms, conditions or matters related to any thereof, shall be and hereby are amended and restated in their entirety by the terms, conditions and provisions of this Agreement, and the terms and provisions of the Existing Agreement, except as otherwise expressly provided herein, shall be superseded by this Agreement. (c)Notwithstanding this amendment and restatement of the Existing Agreement, including anything in this Section 1.01, and in any related “Loan Documents” (as such term is defined in the Existing Agreement and referred to herein, individually or collectively, as the “Existing Loan Documents”), (i) all of the indebtedness, liabilities and obligations owing by any Person under the Existing Agreement and other Existing Loan Documents shall continue as Obligations hereunder, and (ii)neither the execution and delivery of this Agreement and the Notes and any other Loan Document (as defined herein) nor the consummation of any other transaction contemplated hereunder is intended to constitute a novation of the Existing Agreement or of any of the other Existing Loan Documents or any obligations thereunder. 1.02Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “90% Threshold” has the meaning set forth in the definition of “Guarantor Subsidiaries”. 2 “Account” or “Accounts” is defined in the UCC. “Account Debtor” is defined in the UCC. “Acquisition” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of all or substantially all of any business or division of a Person, (b) the acquisition of in excess of 50% of the Capital Securities of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is already a Subsidiary). “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrowing Agent and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agency Resignation and Appointment Letter” shall mean the letter of even date herewith (but taking effect immediately prior to the Closing Date) pursuant to which, in accordance with the terms of the Existing Agreement, (i)LaSalle resigns as administrative agent under the Existing Agreement, (ii)the required lenders thereunder appoint Bank of America as successor administrative agent with the consent of the Borrowers, (iii) Bank of America accepts such appointment, and (iv)such lenders and the Borrowers waive certain provisions under the Existing Agreement pertaining to the giving and receipt of notices with respect to such resignation and appointment. “Agency Succession Documents” shall mean collectively, (i)the Agency Resignation and Appointment Letter and (ii)such other documents, instruments, certifications and filings as the Administrative Agent may determine to be necessary or advisable to confirm, grant or convey to Bank of America, as successor Agent to LaSalle, all of the rights, titles and interests, including Liens, conferred upon or granted or conveyed to LaSalle as predecessor Administrative Agent under the Existing Agreement. “Agent Fee Letter” means the fee letter dated as of November 9, 2007, between the Borrowers, the Administrative Agent and BAS. “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this Credit Agreement. 3 “Applicable Percentage” means with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time.If the commitment of each Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means, from time to time, the following percentages per annum, based upon Consolidated Total Leverage Ratio as set forth in the most recent Compliance Certificate received by Administrative Agent pursuant to Section 6.01(c): Applicable Rate Pricing Level Consolidated Total Leverage Ratio Commitment Fee Applicable Margin for LIBOR Loans and Letter of Credit Fee Applicable Margin for Base Rate Loans 1 Less than 1.25 to 1.00 0.200% 1.000% 0.000% 2 Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00 0.250% 1.250% 0.250% 3 Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00 0.300% 1.500% 0.500% 4 Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00 0.375% 2.000% 1.000% 5 Greater than or equal to 3.50 to 1.00 0.375% 2.500% 1.500% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Total Leverage Ratio shall become effective commencing on the fifth (5th) Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 6.01(c), as the case may be; provided, however, that (i) if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 5 shall apply commencing on the fifth (5th) Business Day following the date such Compliance Certificate was required to have been delivered until the date of delivery, and (ii)subject to the preceding proviso, from the Closing Date to the date of delivery of the Compliance Certificate for the Fiscal Quarter ending December 31, 2007, Pricing Level 1 shall apply. Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. 4 “Arrangers” means BAS and HSBC, in their capacity as joint lead arrangers and joint book managers. “Asset Disposition” means the sale, lease, assignment or other transfer for value (each, a “Disposition”) by any Loan Party to any Person (other than a Loan Party) of any asset or right of such Loan Party (including, the loss, destruction or damage of any thereof or any actual or threatened (in writing to any Loan Party) condemnation, confiscation, requisition, seizure or taking thereof) other than (a) the Disposition of any asset which is to be replaced, and is in fact replaced, within 30 days with another asset performing the same or a similar function, and (b)the sale or lease of inventory in the ordinary course of business. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 10.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit E or any other form approved by the Administrative Agent. “Availability Period” means the period from and including the Closing Date to the earliest of (a) the Maturity Date, (b) the date of termination in full of the Aggregate Commitments pursuant to Section 2.06, or (c) the date of termination of the commitment of each Lender to make Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02. “Bank of America” means Bank of America, N.A. and its successors. “Bank Product Agreements” means those certain cash management and other service agreements entered into from time to time between any Loan Party and a Lender or its Affiliates in connection with any of the Bank Products. “Bank Product Bank” means any Person that (a)at the time that it enters into a Bank Product Agreement, is a Lender or an Affiliate of a Lender, or (b)is party to a Bank Product Agreement on the date that such Person or its Affiliate becomes a Lender, in each case in such Person’s capacity as a party to such Bank Product Agreement. “Bank Products” means any service or facility extended to any Loan Party by any Lender or its Affiliates including: (a) credit cards, (b) credit card processing services, (c) debit cards, (d)purchase cards, (e) ACH transactions, (f) cash management, including controlled disbursement, accounts or services, or (g) Hedging Agreements. “BAS” means Banc of America Securities LLC and its successors. “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. 5 “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan. “Borrower” and “Borrowers” have the meaning specified in the introductory paragraph hereto. “Borrower Materials” has the meaning specified in Section 6.02. “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the context may require. “Borrowing Agent” means WFS acting in such capacity. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Capital Expenditures” means all expenditures which, in accordance with GAAP, would be required to be capitalized and shown on the consolidated balance sheet of WFS, including expenditures in respect of Capital Leases, but excluding expenditures made in connection with the replacement, substitution or restoration of assets to the extent financed (a) from insurance proceeds (or other similar recoveries) paid on account of the loss of or damage to the assets being replaced or restored or (b) with awards of compensation arising from the taking by eminent domain or condemnation of the assets being replaced. “Capital Lease” means, with respect to any Person, any lease of (or other agreement conveying the right to use) any real or personal property by such Person that, in conformity with GAAP, is accounted for as a capital lease on the balance sheet of such Person. “Capital Securities” means, with respect to any Person, all shares, interests, participations or other equivalents (however designated, whether voting or non-voting) of such Person’s capital, whether now outstanding or issued or acquired after the Closing Date, including common shares, preferred shares, membership interests in a limited liability company, limited or general partnership interests in a partnership or any other equivalent of such ownership interest. “Cash Collateralize” has the meaning specified in Section 2.03(g). “Cash Equivalent Investment” means, at any time, (a) any evidence of Debt, maturing not more than one year after such time, issued or guaranteed by the United States Government or any agency thereof, (b) commercial paper, maturing not more than one year from the date of issue, or corporate demand notes, in each case (unless issued by a Lender or its holding company) rated at least A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. or P-1 by Moody’s Investors Service, Inc., (c) any certificate of deposit, time deposit or banker’s acceptance, maturing not more than one year after such time, or any overnight Federal Funds transaction that is issued or sold by any Lender or its holding company (or by a commercial banking institution that is a member of the Federal Reserve System and has a combined capital and surplus and undivided profits of not less than $500,000,000), (d) any repurchase agreement entered into with any Lender (or commercial banking institution of the nature referred to in clause (c)) which (i) is secured by a fully perfected security interest in any obligation of the type described in any of clauses (a) through (c) above and (ii) has a market value at the time such repurchase agreement is entered into of not less than 100% of the repurchase obligation of such Lender (or other commercial banking institution) thereunder, (e)money market accounts or mutual funds which invest exclusively in assets satisfying the foregoing requirements, and (f) other short term liquid investments approved in writing by the Administrative Agent. 6 “CERCLA” has the meaning specified in Section 5.13(a). “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Change of Control” means an event or series of events by which: (a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire whether such right is exercisable immediately or only after the passage of time (such right, an “option right”)), directly or indirectly, of 35% or more of the equity securities of WFS entitled to vote for members of the board of directors or equivalent governing body of WFS on a fully-diluted basis (and taking into account all such securities that such person or group has the right to acquire pursuant to any option right); or (b)during any period of 12 consecutive months, a majority of the members of the board of directors or other equivalent governing body of WFS cease to be composed of individuals (i) who were members of that board or equivalent governing body on the first day of such period, (ii) whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii) whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors). 7 “Closing Date” means the first date all the conditions precedent in Section 4.01 are satisfied or waived in accordance with Section 10.01. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral Documents” means, collectively, the Pledge Agreement (and any Pledge Joinder Agreement), each UCC financing statement, any control agreement and any other agreement or instrument pursuant to which any Borrower, any Subsidiary or any other Person grants or purports to grant collateral to the Administrative Agent for the benefit of the Lenders securing all or part of the Obligations and any obligation or liability arising under any Secured Hedging Agreement or Secured Bank Product Agreement (as applicable), each of which shall be in form and substance reasonably satisfactory to Administrative Agent. “Commitment” means, as to each Lender, its obligation to (a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C Obligations, and (c)purchase participations in Swing Line Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement.As of the Closing Date, the aggregate amount of Commitments is $475,000,000. “Compliance Certificate” means a certificate substantially in the form of Exhibit D. “Computation Period” means each period of four consecutive Fiscal Quarters ending on the last day of a Fiscal Quarter. “Consolidated Asset Coverage Amount” means an amount equal to the total of (a) 80% of the unpaid amount of all Eligible Accounts plus (b) 50% of the value of all Eligible Inventory valued at the lower of cost or market plus (c) 100% of the amount, if any, by which cash shown on WFS’s consolidated balance sheet exceeds $15,000,000. “ConsolidatedEBITDA” means, for any period, Consolidated Net Income for such period plus, to the extent deducted in determining such Consolidated Net Income, Consolidated Interest Expense, income tax expense, depreciation and amortization for such period. “Consolidated Funded Debt” means, as to any Person, all Debt of such Person determined on a consolidated basis that matures more than one year from the date of its creation (or is renewable or extendible, at the option of such Person, to a date more than one year from such date). 8 “Consolidated Interest Coverage Ratio” means, for any Computation Period, the ratio of (a) Consolidated EBITDA for such Computation Period less Capital Expenditures for such Computation Period to (b) cash Consolidated Interest Expense for such Computation Period. “Consolidated Interest Expense” means for any period the consolidated interest expense of WFS and its Subsidiaries for such period (including all imputed interest on Capital Leases). “Consolidated Net Income” means, with respect to WFS and its Subsidiaries for any period, the net income (or loss) of WFS and its Subsidiaries determined on a consolidated basis for such period, excluding any gains from Asset Dispositions, any extraordinary gains and any gains from discontinued operations. “Consolidated Net Worth” means, with respect to WFS and its Subsidiaries, consolidated assets less consolidated liabilities, all as determined pursuant to GAAP applied on a basis consistent with the financial statements delivered pursuant to Section 6.01(a) and Section 6.01(b). “Consolidated Senior Debt” means Consolidated Total Debt which does not constitute Subordinated Debt. “Consolidated Senior Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of (a) Consolidated Senior Debt (less 100% of the amount, if any, by which the average daily cash balance for the three-month period ending on the date of determination thereof exceeds $15,000,000) as of such day to (b) Consolidated EBITDA for the Computation Period ending on such day. “Consolidated Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of (a) Consolidated Total Debt (less 100% of the amount, if any, by which the average daily cash balance for the three-month period ending on the date of determination thereof exceeds $15,000,000) as of such day to (b) Consolidated EBITDA for the Computation Period ending on such day. “Consolidated Total Debt” means all Debt of the WFS and its Subsidiaries, determined on a consolidated basis, excluding (a) contingent obligations in respect of Contingent Liabilities (except with respect to standby Letters of Credit issued for the account of a Loan Party), (b)Hedging Obligations and (c) Debt of WFS to Subsidiaries and Debt of Subsidiaries to WFS or to other Subsidiaries. “Contingent Liability” means, with respect to any Person, each obligation and liability of such Person and all such obligations and liabilities of such Person incurred pursuant to any agreement, undertaking or arrangement by which such Person: (a) guarantees, endorses or otherwise becomes or is contingently liable upon (by direct or indirect agreement, contingent or otherwise, to provide funds for payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor against loss) the indebtedness, dividend, obligation or other liability of any other Person in any manner (other than by endorsement of instruments in the course of collection), including any indebtedness, dividend or other obligation which may be issued or incurred at some future time; (b) guarantees the payment of dividends or other distributions upon the Capital Securities of any other Person; (c) undertakes or agrees (whether contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation or liability of any other Person or any property or assets constituting security therefor, (ii) to advance or provide funds for the payment or discharge of any indebtedness, obligation or liability of any other Person (whether in the form of loans, advances, stock purchases, capital contributions or otherwise), or to maintain solvency, assets, level of income, working capital or other financial condition of any other Person, or (iii) to make payment to any other Person other than for value received; (d) agrees to lease property or to purchase securities, property or services from such other Person with the purpose or intent of assuring the owner of such indebtedness or obligation of the ability of such other Person to make payment of the indebtedness or obligation; (e) to induce the issuance of, or in connection with the issuance of, any letter of credit for the benefit of such other Person; or (f) undertakes or agrees otherwise to assure a creditor against loss.The amount of any Contingent Liability shall (subject to any limitation set forth herein) be deemed to be the outstanding principal amount (or maximum permitted principal amount, if larger) of the indebtedness, obligation or other liability guaranteed or supported thereby.Notwithstanding anything to the contrary herein, Contingent Liabilities shall not include guarantees by the Borrowers of obligations of their Subsidiaries. 9 “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Controlled Group” means all members of a controlled group of corporations, all members of a controlled group of trades or businesses (whether or not incorporated) under common control and all members of an affiliated service group which, together with the Borrowers or any of their Subsidiaries, are treated as a single employer under Section 414 of the Code or Section 4001 of ERISA. “Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C Credit Extension. “Debt” of any Person means, without duplication, (a) all indebtedness of such Person, (b) all borrowed money of such Person, whether or not evidenced by bonds, debentures, notes or similar instruments, (c) all obligations of such Person as lessee under Capital Leases which have been or should be recorded as liabilities on a balance sheet of such Person in accordance with GAAP, (d) all obligations of such Person to pay the deferred purchase price of property or services (excluding trade accounts payable in the ordinary course of business), (e) all indebtedness secured by a Lien on the property of such Person, whether or not such indebtedness shall have been assumed by such Person; provided that if such Person has not assumed or otherwise become liable for such indebtedness, such indebtedness shall be measured at the fair market value of such property securing such indebtedness at the time of determination, (f) all obligations, contingent or otherwise, with respect to the face amount of all letters of credit (whether or not drawn), bankers’ acceptances and similar obligations issued for the account of such Person (including the Letters of Credit), (g) all Hedging Obligations of such Person, (h) all Contingent Liabilities of such Person and (i) all Debt of any partnership of which such Person is a general partner.Notwithstanding anything to the contrary herein, Debt shall not include intercompany accounts receivable and accounts payable arising in the ordinary course of business. 10 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Default” means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. “Default Rate” means (a) when used with respect to Obligations other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum. “Defaulting Lender” means any Lender that (a) has failed to fund any portion of the Revolving Loans, participations in L/C Obligations or participations in Swing Line Loans required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder unless such failure has been cured, (b) has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute or unless such failure has been cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. “Direct Foreign Subsidiary” means a Foreign Subsidiary a majority of whose Voting Securities, or a majority of whose Subsidiary Securities, are directly owned by WFS or a Domestic Subsidiary of WFS. “Disposal” (or “Disposed”) has the meaning specified in RCRA; provided that in the event RCRA is amended so as to broaden the meaning of any term defined thereby, such broader meaning shall apply as of the effective date of such amendment; and provided, further, that to the extent that the laws of a state wherein any affected property lies establish a meaning for “Disposal” which is broader than is specified in RCRA, such broader meaning shall apply. “Dollar” and “$” mean lawful money of the United States. “Domestic Subsidiary” means any Subsidiary that is organized under the laws of any political subdivision of the United States. 11 “Eligible Account” means an Account owing to any Borrower or any Subsidiary which meets each of the following requirements: (a)it arises from the sale or lease of goods or the rendering of services which have been fully performed by any Borrower or the applicable Subsidiary; and if it arises from the sale or lease of goods, (i) such goods comply with such Account Debtor’s specifications (if any) and have been delivered to such Account Debtor and (ii) any Borrower or the applicable Subsidiary has possession of, or if requested by the Administrative Agent has delivered to the Administrative Agent, delivery receipts evidencing such delivery; (b)it is not subject to any assignment, claim or Lien; (c)it is a valid, legally enforceable and unconditional obligation of the Account Debtor with respect thereto, and is not subject to the fulfillment of any condition whatsoever or any counterclaim, credit, allowance, discount, rebate or adjustment by the Account Debtor with respect thereto, or to any claim by such Account Debtor denying liability thereunder in whole or in part and the Account Debtor has not refused to accept and/or has not returned or offered to return any of the goods or services which are the subject of such Account; (d)there is no bankruptcy, insolvency or liquidation proceeding pending by or against the Account Debtor with respect thereto; (e)it is not an Account arising from a “sale on approval,” “sale or return,” “consignment” or “bill and hold” or subject to any other repurchase or return agreement; (f)it is not an Account with respect to which possession and/or control of the goods sold giving rise thereto is held, maintained or retained by any Borrower or any Subsidiary (or by any agent or custodian of a Borrower or a Subsidiary) for the account of or subject to further and/or future direction from the Account Debtor with respect thereto; (g)it arises in the ordinary course of business of a Borrower or the applicable Subsidiary; (h)if the Account Debtor is the United States or any department, agency or instrumentality thereof, a Borrower or the applicable Subsidiary shall, if requested by the Administrative Agent, assign its right to payment of such Account to the Administrative Agent pursuant to the Assignment of Claims Act of 1940, and evidence (satisfactory to the Administrative Agent) of such assignment shall be delivered to the Administrative Agent; (i)if a Borrower maintains a credit limit for an Account Debtor, the aggregate dollar amount of Accounts due from such Account Debtor, including such Account, does not exceed such credit limit; 12 (j)if the Account is evidenced by chattel paper or an instrument, the originals of such chattel paper or instrument shall, if requested by the Administrative Agent, be endorsed and/or assigned and delivered to the Administrative Agent or, in the case of electronic chattel paper, shall be in the control of the Administrative Agent, in each case in a manner satisfactory to the Administrative Agent; (k)such Account is evidenced by an invoice delivered to the related Account Debtor and is not more than (i) 90 days past the due date thereof or (ii) 120 days past the original invoice date thereof, in each case according to the original terms of sale; (1)the Account Debtor with respect thereto is not a Borrower or an Affiliate of a Borrower; (m)it is not owed by an Account Debtor with respect to which 25% or more of the aggregate amount of outstanding Accounts owed at such time by such Account Debtor is classified as ineligible under clause (k) of this definition; (n)if the aggregate amount of all Accounts owed by the Account Debtor thereon exceeds 25% of the aggregate amount of all Accounts at such time, then all Accounts owed by such Account Debtor in excess of such amount shall be deemed ineligible; and (o)it is otherwise not unacceptable to the Administrative Agent in its reasonable discretion for any other reason. An Account, which is at any time an Eligible Account, but which subsequently, fails to meet any of the foregoing requirements, shall forthwith cease to be an Eligible Account.Further, with respect to any Account, if the Administrative Agent or the Required Lenders at any time hereafter determine in its or their discretion that the prospect of payment or performance by the Account Debtor with respect thereto is materially impaired for any reason whatsoever, such Account shall cease to be an Eligible Account after notice of such determination is given to the Borrowing Agent. “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if any, as may be required under Section 10.06(b)(iii)). “Eligible Inventory” means Inventory of any Borrower or any Subsidiary which meets each of the following requirements: (a)it is not subject to any assignment, claim or Lien; (b)it is salable and not slow moving, obsolete or discontinued; (c)it is not Inventory produced in violation of the Fair Labor Standards Act and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215; 13 (d)it is located in the United States or in any territory or possession of the United States that has adopted Article 9 of the Uniform Commercial Code; (e)it is not held by a Borrower or any Subsidiary on consignment; (f)it is not “work-in-progress” Inventory; (g)it is not supply items or packaging; (h)it is not identified to any purchase order or contract to the extent progress or advance payments are received with respect to such Inventory; (i)it does not breach any of the representations, warranties or covenants pertaining to Inventory set forth in the Loan Documents; and (j)the Administrative Agent shall not have determined in its reasonable discretion that it is unacceptable due to age, type, category, quality, quantity and/or any other reason whatsoever. Inventory which is at any time Eligible Inventory but which subsequently fails to meet any of the foregoing requirements shall forthwith cease to be Eligible Inventory. “Environmental Claims” means all claims, however asserted, by any governmental, regulatory or judicial authority or other Person alleging potential liability or responsibility for violation of any Environmental Law, or for Release of Hazardous Substances or injury to the environment. “Environmental Laws” means all present or future federal, state or local laws, statutes, common law duties, rules, regulations, ordinances and codes, together with all administrative or judicial orders, consent agreements, directed duties, requests, licenses, authorizations and permits of, and agreements with, any governmental authority, in each case relating to any matter arising out of or relating to public health and safety, or pollution or protection of the environment or workplace, including any of the foregoing relating to the presence, use, production, generation, handling, transport, treatment, storage, disposal, distribution, discharge, emission, Release, threatened Release, control or cleanup of any Hazardous Substance. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of any Borrower, any other Loan Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Substance, (c) exposure to any Hazardous Substance, (d) the Release or threatened Release of any Hazardous Substance into the environment or (e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 14 “Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period.If such rate is not available at such time for any reason, then the “Eurodollar Rate” for such Interest Period shall be the rate per annum determined by the Administrative Agent to be the rate at which deposits in Dollars for delivery on the first day of such Interest Period in same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by Bank of America and with a term equivalent to such Interest Period would be offered by Bank of America’s London Branch to major banks in the London interbank eurodollar market at their request at approximately 11:00 a.m. (London time) two Business Days prior to the commencement of such Interest Period. “Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate based on the Eurodollar Rate. “Event of Default” has the meaning specified in Section 8.01. “Excluded Taxes” means, with respect to the Administrative Agent, any Lender, any L/C Issuer or any other recipient of any payment to be made by or on account of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable Lending Office is located, (b) any branch profits taxes imposed by the United States or any similar tax imposed by any other jurisdiction in which any Borrower is located, (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrowers under Section 10.13), any withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office) or is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with Section 3.01(e), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrowers with respect to such withholding tax pursuant to Section 3.01(a), and (d)any net income taxes that would not have been imposed but for a connection between such person and the jurisdiction imposing such taxes (other than a connection arising solely by reason of this Agreement). “Existing Agreement” has the meaning specified in the Recitals hereto. “Existing Letters of Credit” means those letters of credit set forth on Schedule 1.02(c). “Existing Loan Documents” has the meaning specified in Section 1.01(b). “Existing Obligations” has the meaning specified in Section 1.01(b). 15 “Facility Termination Date” means the date as of which all of the following shall have occurred:(a) the Borrowers shall have permanently terminated the credit facility under the Loan Documents by final payment in full of all Outstanding Amounts, together with all accrued and unpaid interest and fees thereon, other than (i) the undrawn portion of Letters of Credit and (ii)all letter of credit fees relating thereto accruing after such date (which fees shall be payable solely for the account of the applicable L/C Issuer and shall be computed (based on interest rates and the Applicable Rate then in effect) on such undrawn amounts to the respective expiry dates of the Letters of Credit), that have, in each case, been fully Cash Collateralized or as to which other arrangements with respect thereto satisfactory to the Administrative Agent and the applicable L/C Issuer shall have been made; (b) all Commitments shall have terminated or expired; (c) the obligations and liabilities of the Borrowers and each other Loan Party under allSecured Bank Product Agreements and Secured Hedging Agreements shall have been fully, finally and irrevocably paid and satisfied in full and the Secured Bank Product Agreements and Secured Hedging Agreements shall have expired or been terminated, or other arrangements satisfactory to the counterparties shall have been made with respect thereto; and (d) the Borrowers and each other Loan Party shall have fully, finally and irrevocably paid and satisfied in full all of their respective obligations and liabilities arising under the Loan Documents, including with respect to the Borrowers and the Obligations (except for future obligations consisting of continuing indemnities and other contingent Obligations of any Borrower or anyother Loan Party that may be owing to the Administrative Agent, any of its Related Parties or any Lender pursuant to the Loan Documents and expressly survive termination of the Credit Agreement or any other Loan Document). “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on such transactions as determined by the Administrative Agent. “Fee Letters” means each of the Agent Fee Letter and the Joint Fee Letter. “Fiscal Quarter” means a fiscal quarter of a Fiscal Year. “Fiscal Year” means the fiscal year of WFS and its Subsidiaries, which period shall be the 12-month period ending on December 31 of each year.References to a Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on December 31 of such calendar year. “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than that in which any Borrower is resident for tax purposes.For purposes of this definition, the United States, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. 16 “Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve System of the United States. “Fund” means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. “GAAP” means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). “Guarantor Subsidiaries” means, collectively, all Material Subsidiaries, provided, however, in the event that all the Material Subsidiaries on a consolidated basis do not have total assets (including equity interests in other Subsidiaries and excluding investments that are eliminated in consolidation) which, in the aggregate and together with the total assets of WFS, represent ninety percent (90%) or more of the total assets of WFS and its Subsidiaries on a consolidated basis, as of the end of the most recently completed Fiscal Year (the “90% Threshold”), then the Borrowing Agent shall identify Domestic Subsidiaries to be additional Guarantor Subsidiaries until the 90% Threshold is satisfied collectively by all Guarantor Subsidiaries, and in the event the addition of all Domestic Subsidiaries does not result in satisfaction of the 90% Threshold by such then designated Guarantor Subsidiaries, the Borrowing Agent shall also identify Foreign Subsidiaries to be additional Guarantor Subsidiaries until the 90% Threshold is satisfied collectively by all Guarantor Subsidiaries.Once a Domestic Subsidiary or a Foreign Subsidiary becomes a Guarantor Subsidiary, it shall continue to constitute a Guarantor Subsidiary throughout the term of this Agreement. “Guarantors” means WFS and the Subsidiary Guarantors or any of them, as the context may require. “Guaranty” means the Parent Guaranty, the Limited Subsidiary Guaranty and the Unlimited Subsidiary Guaranty or any of them, as the context may require. “Guaranty Joinder Agreements” means the Limited Subsidiary Guaranty Joinder Agreements and the Unlimited Subsidiary Guaranty Joinder Agreements or any of them, as the context may require. 17 “Hazardous Substances” means (a) any petroleum or petroleum products, radioactive materials, asbestos in any form that is or could become friable, urea formaldehyde foam insulation, dielectric fluid containing levels of polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials, pollutant or substances defined as or included in the definition of “hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous substances”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of similar import, under any applicable Environmental Law; and (c) any other chemical, material or substance, the exposure to, or Release of which is prohibited, limited or regulated by any governmental authority or for which any duty or standard of care is imposed pursuant to, any Environmental Law. “Hedge Bank” means any Person that (a) at the time that it enters into any interest rate Hedging Agreement, is a Lender or an Affiliate of a Lender, or (b) is party to an interest rate Hedging Agreement on the date that such Person or its Affiliate becomes a Lender, in each case in such Person’s capacity as a party to such Hedging Agreement. “Hedging Agreement” means any interest rate, currency or commodity swap agreement, cap agreement or collar agreement, and any other agreement or arrangement designed to protect a Person against fluctuations in interest rates, currency exchange rates or commodity prices. “Hedging Obligation” means, with respect to any Person, any liability of such Person under any Hedging Agreement.The amount of any Person’s obligation in respect of any Hedging Obligation shall be deemed to be the incremental obligation that would be reflected in the financial statements of such Person in accordance with GAAP. “HSBC” means HSBC Bank USA, National Association and its successors. “Indemnified Taxes” means Taxes other than Excluded Taxes. “Indemnitees” has the meaning specified in Section 10.04(b). “Information” has the meaning specified in Section 10.07. “Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan, the last day of each Interest Period applicable to such Loan and the Maturity Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of such Interest Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of each calendar quarter and the Maturity Date. “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date 7 days, 14 days or one, two, three, six or, if consented to by all the Lenders, nine months thereafter, as selected by the Borrowing Agent in its Revolving Loan Notice; provided that: (i)any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day; 18 (ii)any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (iii)no Interest Period shall extend beyond the Maturity Date. “Inventory” is defined in the UCC. “Investment” means, with respect to any Person, any investment in another Person, whether by acquisition of any debt or Capital Security, by making any loan or advance, by becoming obligated with respect to a Contingent Liability in respect of obligations of such other Person (other than travel and similar advances to employees in the ordinary course of business) or by making an Acquisition.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. “IRC” means IRC Oil Technics, Inc., a Delaware corporation. “IRS” means the United States Internal Revenue Service. “ISP” means, with respect to any Letter of Credit, the “International Standby Practices 1998” published by the Institute of International Banking Law & Practice, Inc. (or such later version thereof as may be in effect at the time of issuance). “Issuer Documents” means with respect to any Letter of Credit, the Letter of Credit Application, and any other document, agreement and instrument entered into by the applicable L/C Issuer and the Borrowing Agent or in favor of the applicable L/C Issuer and relating to any such Letter of Credit. “Joint Fee Letter” means the fee letter dated as of November 9, 2007, between the Borrowers, the Administrative Agent and the Arrangers. “LaSalle” has the meaning specified in the Recitals hereto. “Laws” means, collectively, all international, foreign, Federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority, in each case whether or not having the force of law. “L/C Advance” means, with respect to each Lender, such Lender’s funding of its participation in any L/C Borrowing in accordance with its Applicable Percentage. 19 “L/C Borrowing” means an extension of credit resulting from a drawing under any Letter of Credit which has not been reimbursed on the date when made or refinanced as a Revolving Borrowing. “L/C Credit Extension” means, with respect to any Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the increase of the amount thereof. “L/C Issuer” means either or both of Bank of America and HSBC (and with respect to Existing Letters of Credit, LaSalle), as the context shall require, or whichever of them shall be applicable, each in its capacity as issuer of Letters of Credit hereunder, or any successor issuer or issuers of Letters of Credit hereunder. “L/C Obligations” means, as at any date of determination, the aggregate amount available to be drawn under all outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.For purposes of computing the amount available to be drawn under any Letter of Credit, the amount of such Letter of Credit shall be determined in accordance with Section 1.07.For all purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn. “Lender” has the meaning specified in the introductory paragraph hereto and, as the context requires, includes the Swing Line Lender. “Lending Office” means, as to any Lender, the office or offices of such Lender described as such in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time to time notify the Borrowing Agent and the Administrative Agent. “Letter of Credit” means any letter of credit issued hereunder and shall include the Existing Letters of Credit.A Letter of Credit may be a commercial letter of credit or a standby letter of credit. “Letter of Credit Application” means an application and agreement for the issuance or amendment of a Letter of Credit in the form from time to time in use by the applicable L/C Issuer. “Letter of Credit Expiration Date” means the day that is seven days prior to the Maturity Date then in effect (or, if such day is not a Business Day, the next preceding Business Day). “Letter of Credit Fee” has the meaning specified in Section 2.03(i). “Letter of Credit Sublimit” means an amount equal to $100,000,000.The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement in the nature of a security interest of any kind or nature whatsoever (including any conditional sale or other title retention agreement, any easement, right of way or other encumbrance on title to real property, and any financing lease having substantially the same economic effect as any of the foregoing). 20 “Limited Subsidiary Guaranty” means that certain Amended and Restated Limited Guaranty Agreement executed by WFS Europe, WFS Singapore and certain other Foreign Subsidiaries in favor of the Lenders, substantially in the form of Exhibit F-2, as supplemented from time to time by execution and delivery of Limited Subsidiary Guaranty Joinder Agreements pursuant to Section 6.10. “Limited Subsidiary Guaranty Joinder Agreement” means each Limited Subsidiary Guaranty Joinder Agreement, substantially in the form thereof attached to the Limited Subsidiary Guaranty, executed and delivered by a Foreign Subsidiary to the Administrative Agent pursuant to Section 6.10. “Loan” means an extension of credit by a Lender to the Borrowers under Article II in the form of a Revolving Loan or a Swing Line Loan. “Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee Letters, the Agency Succession Documents, the Parent Guaranty, the Limited Subsidiary Guaranty (including each Limited Subsidiary Guaranty Joinder Agreement), the Unlimited Subsidiary Guaranty (including each Unlimited Subsidiary Guaranty Joinder Agreement), the Collateral Documents, the Subordination Agreements (if any) and all other instruments and documents heretofore or hereafter executed or delivered by a Loan Party to or in favor of any Lender or the Administrative Agent in connection with the Loans made and transactions contemplated by this Agreement. “Loan Parties” means, collectively, the Borrowers, the Guarantors and the Subsidiaries pledging collateral to the Administrative Agent for the benefit of the Lenders. “Margin Stock” means any “margin stock” as defined in Regulation U. “Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect upon, the financial condition, operations, assets, business, properties or prospects of the Loan Parties taken as a whole, (b) a material impairment of the ability of any Loan Party to perform any of the Obligations under any Loan Document or (c) a material adverse effect upon any substantial portion of the collateral under the Collateral Documents or upon the legality, validity, binding effect or enforceability against any Loan Party of any Loan Document. “Material Subsidiary” means a Subsidiary (other than any Special Purpose Finance Subsidiary) that has total assets (including equity interests in other Subsidiaries and excluding investments that are eliminated in consolidation) of equal to or greater than five percent (5%) of the total assets of WFS and its Subsidiaries, on a consolidated basis, as of the end of the most recently completed Fiscal Year. “Maturity Date” means December 21, 2012; provided, however, that if such date is not a Business Day, the Maturity Date shall be the next Business Day. 21 “Multiemployer Pension Plan” means a multiemployer plan, as defined in Section 4001(a)(3) of ERISA, to which a Borrower or any other member of the Controlled Group may have any liability. “Non-Qualifying Loan Party” means a Loan Party that is not a Qualifying Loan Party. “Note” means a second amended and restated promissory note made by a Borrower in favor of a Lender evidencing Loans made by such Lender, substantially in the form of Exhibit C. “Obligations” means all advances to, and debts, liabilities, obligations, covenants and duties of, any Loan Party arising under any Loan Document or otherwise with respect to any Loan, Letter of Credit, Secured Bank Product Agreement or Secured Hedging Agreement, whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and including interest and fees that accrue after the commencement by or against any Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such proceeding, regardless of whether such interest and fees are allowed claims in such proceeding.“Obligations” includes, without limitation, all “Obligations” under the Existing Agreement that are outstanding on the Closing Date.Notwithstanding anything to the contrary contained in any Loan Document, the Obligations of WFS Europe and WFS Singapore shall not include Loans made to, or Letters of Credit issued for the account of, WFS; provided, however, for the sake of clarity, the Obligations of WFS shall include Loans made to, or Letters of Credit issued for the account of, WFS Europe and WFS Singapore.The Obligations of WFS Europe and WFS Singapore for Loans advanced or Letters of Credit issued for the account of either WFS Europe or WFS Singapore shall be joint and several. “OFAC” has the meaning specified in Section 6.11. “Operating Lease” means any lease of (or other agreement conveying the right to use) any real or personal property by any Loan Party, as lessee, other than any Capital Lease. “Organization Documents” means, (a) with respect to any corporation, the certificate or articles of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of formation or organization and operating agreement; and (c) with respect to any partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or organization of such entity. “Originators” means any Borrower and/or any of its Subsidiaries in their respective capacities as parties to any documents related to any Permitted Receivables Facility, as sellers or transferors of, or grantors of a security interest in, any receivables and Related Rights and Property in connection with a Permitted Receivables Facility. 22 “Other Taxes” means all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made hereunder or under any other Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Agreement or any other Loan Document. “Outstanding Amount” means (i) with respect to Revolving Loans and Swing Line Loans on any date, the aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or repayments of Revolving Loans and Swing Line Loans, as the case may be, occurring on such date; and (ii) with respect to any L/C Obligations on any date, the amount of such L/C Obligations on such date after giving effect to any L/C Credit Extension occurring on such date and any other changes in the aggregate amount of the L/C Obligations as of such date, including as a result of any reimbursements by any Borrower of Unreimbursed Amounts. “Parent Guaranty” means that certain Amended and Restated Parent Guaranty executed by WFS in favor of the Lenders, substantially in the form of Exhibit F-1. “Participant” has the meaning specified in Section 10.06(d). “PCAOB” means the Public Company Accounting Oversight Board. “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Plan” means a “pension plan”, as such term is defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA or the minimum funding standards of ERISA (other than a Multiemployer Pension Plan), and as to which any Borrower or any member of the Controlled Group may have any liability, including any liability by reason of having been a substantial employer within the meaning of Section 4063 of ERISA at any time during the preceding five years, or by reason of being deemed to be a contributing sponsor under Section 4069 of ERISA. “Permitted Receivables Facility” means any transaction or series of transactions involving the sale, financing or factoring of, or similar transaction involving, accounts receivable (and Related Rights and Property) so long as the Debt thereunder and other payment obligations with respect thereto are nonrecourse to the Borrowers and their respective Subsidiaries (other than any Special Purpose Finance Subsidiary), other than limited recourse provisions that are customary for transactions of such type and do not have the effect of creating a Contingent Liability regarding the repayment of any such Debt or limiting the loss or credit risk of lenders or purchasers with respect to payment or performance by the obligors of the accounts receivable so transferred (other than provisions requiring an Originator to repurchase receivables and which are customary for transactions of such type); provided, that (i) the Administrative Agent shall have approved such transaction, such approval not to be unreasonably withheld or delayed (ii)no Default or Event of Default exists or will exist after giving effect thereto on a pro forma basis, (iii)after giving effect to each such transaction on a pro forma basis, the Borrowers shall be in compliance with the Consolidated Asset Coverage Ratio set forth in Section 7.13(e), and (iv)the aggregate amount of accounts receivable at any time subject to Permitted Receivables Facilities shall not exceed the lesser of (i) $150,000,000 or (ii) an amount equal to 15% of all outstanding accounts receivable of WFS and its Subsidiaries at such time. 23 “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. “Platform” has the meaning specified in Section 6.01. “Pledge Agreement” means that certain Amended and Restated Securities Pledge Agreement among WFS and certain of its Domestic Subsidiaries in favor of the Administrative Agent for the benefit of the Secured Parties substantially in the form of Exhibit G hereto, as supplemented from time to by the execution and delivery of Pledge Joinder Agreements pursuant to Section 6.10, as the same may be otherwise supplemented (including by Pledge Agreement Supplement). “Pledge Agreement Supplement” means, with respect to the Pledge Agreement, the Pledge Agreement Supplement in the form affixed as an Exhibit to the Pledge Agreement. “Pledged Interests” means (i) the Subsidiary Securities of each of the existing or hereafter organized or acquired Domestic Subsidiaries of the Borrowers that are Guarantors or are Domestic Subsidiaries of Guarantors (other than IRC, Resource Recovery and WFS Americas); and (ii) 65% of the Voting Securities of (or if the relevant Person shall own less than 65% of such Voting Securities, then 100% of the Voting Securities owned by such Person so long as the aggregate amount of such Voting Securities pledged by WFS and its Affiliates does not exceed 65% of the aggregate amount of such Voting Securities of) and 100% of the nonvoting Subsidiary Securities of each of the existing or hereafter organized or acquired Direct Foreign Subsidiaries of WFS or any of its Domestic Subsidiaries. “Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in the form thereof attached to the Pledge Agreement, executed and delivered by each Borrower or a Subsidiary, as applicable, to the Administrative Agent pursuant to
